



Exhibit 10.1






April 24, 2018






PERSONAL AND CONFIDENTIAL


William J. Clifford
2051 SE 3rd Street, Apt. 601
Deerfield Beach, FL 33441-0000


Re:    Retirement Agreement


Dear Bill:
This letter confirms the agreement between you and Gaming and Leisure
Properties, Inc. (the “Company”) concerning your retirement from the Company
(this “Agreement”). The purpose of this Agreement is to establish an amicable
arrangement for ending your employment relationship, including releasing the
Company and related persons or entities from any claims and permitting you to
receive separation pay and related benefits.
You acknowledge that you are entering into this Agreement knowingly and
voluntarily. It is customary in employment separation agreements for the
departing employee to release the employer from any possible claims, even if the
employer believes, as is the case here, that no such claims exist. By proposing
and entering into this Agreement, the Company is not admitting in any way that
it violated any legal obligation that it owed to you.
With those understandings, you and the Company agree as follows:
1.    Continued Employment and Resignation


    (a)    Employment with the Company. You shall resign as the Company’s Senior
Vice President, Chief Financial Officer and Treasurer (“CFO”) on May 4, 2018.
You shall remain employed by the Company as a Senior Advisor until August 31,
2018, or any earlier employment resignation date as specified by the Company.
For the avoidance of doubt, no further documentation shall be necessary to
effectuate your resignation as CFO; provided that if so requested, you shall
sign any reasonable and appropriate document to confirm your resignation as CFO.
For all purposes in this Agreement, the last day of your employment as Senior
Advisor with the Company shall be the “Separation Date.” During the period of
your employment as Senior Advisor, (i) you shall report to the Company’s Chief
Executive Officer (“CEO”); (ii) you shall provide reasonable transitional
assistance as requested by the Chief Financial Officer, Chief Accounting Officer
or the CEO; (iii) you shall perform any other reasonable responsibilities
requested by the CEO that are appropriate for an individual of your knowledge,
experience and past status with the Company; and (iv) you shall use your
reasonable best efforts to perform any requested responsibilities. Consistent
with your current arrangement with the Company, you may perform your
responsibilities as Senior Advisor from locations outside of the corporate
office.


















--------------------------------------------------------------------------------






(b)    Compensation.


(i)
Salary. During your employment as CFO and subsequent employment as Senior
Advisor (together, the “Continued Employment Period”), the Company shall
continue your salary at its current rate of $1,166,990 per year.



(ii)
Benefits. Throughout the Continued Employment Period, the Company shall continue
to permit you to participate in all employee benefit plans of the Company (as
“employee benefit plan” is defined in Section 3(3) of the Employee Retirement
Income Security Act, 29 U.S.C. § 1002(3)), subject to your continued eligibility
under the terms of each such employee benefit plan. If you become ineligible for
group health plan benefits (including medical, dental and vision care) due to a
reduction of your work hours before the Separation Date, the Company shall
provide you with the opportunity to elect continuation coverage under the law
known as COBRA. If you timely elect COBRA continuation coverage, the Company
shall provide group health plan coverage to you for the remainder of the
Continued Employment Period on the same terms with respect to premium
cost-sharing as are applicable generally to full-time executive employees of the
Company. Notwithstanding the foregoing, you shall not be eligible for payments
or benefits under the Company’s Severance Pay Plan or any other severance pay
plan, program, policy or practice of the Company.



(iii)
Equity Awards. You and the Company agree that the following constitutes a full
list of all equity awards that have been granted to you (together the “Equity
Awards”):





Award Type
Grant Date
Maximum Unvested Shares
Service-Based Restricted Stock Award
January 2, 2015
9,166
Performance-Based Restricted Stock Award
January 2, 2015
110,000
Service-Based Restricted Stock Award
January 4, 2016
18,333
Performance-Based Restricted Stock Award
January 4, 2016
110,000
Service-Based Restricted Stock Award
January 3, 2017
27,500
Performance-Based Restricted Stock Award
January 3, 2017
110,000















2

--------------------------------------------------------------------------------





Notwithstanding anything in the terms of such Equity Awards to the contrary, you
agree that all such Equity Awards will be forfeited immediately on the
Separation Date in lieu of the opportunity to receive the Severance Payments set
forth in Section 2 below. You will not be entitled to any payments or future
vesting upon forfeiture of the Equity Awards.
2.    Severance Pay


(a)Severance Payments and Schedule. In lieu of any rights to equity, including
pursuant to the terms of the Equity Awards, and in lieu of any severance pay
plan, program, policy or practice of the Company, and subject to Section 2(b),
the Company shall make the following payments to you:


(i)
The Company shall pay you $4,210,400 on September 1, 2018 or on the Company
payroll date immediately following such date.



(ii)
The Company shall pay you $4,743,750 on January 2, 2019 or on the Company
payroll date immediately following such date.



(iii)
The Company shall pay you $2,529,990 on January 2, 2020 or on the Company
payroll date immediately following such date.



(iv)
The Company shall pay you $1,265,012 on January 4, 2021 or on the Company
payroll date immediately following such date.



Each of the payments identified in clauses (i) to (iv) above (the “Severance
Payments”) shall be subject to tax-related deductions and withholdings. In the
event that you predecease the payment of any of the Severance Payments, such
payments will be made to your estate.
(b)    Severance Pay Conditions. Your eligibility for the Severance Payments is
conditioned on (i) your continued employment pursuant to this Agreement; and
(ii) your continued compliance in all material respects with all other terms of
this Agreement. If you resign from employment before the earlier of August 31,
2018 or any date designated by the Company or if the Company terminates your
employment for Cause, you shall not be entitled to any compensation other than
for the period of your employment. For purposes of this Agreement, “Cause” shall
mean (i) fraud, embezzlement, theft or dishonesty against the Company, (ii)
conviction of a felony, (iii) material willful misconduct, (iv) being found to
be an Unsuitable Person by a state gaming regulatory agency, (v) willful and
wrongful disclosure of confidential information, (vi) engagement in competition
with the Company or (vii) your material breach of this Agreement. The Company
shall provide written notice to you of any failure to comply in all material
respects with your obligations under this Agreement and, to the extent such
breach is capable of being cured, you will have twenty (20) days to cure such
breach. In the event you fail to comply in all material respects with your
obligations under this Agreement and such breach is not cured as provided above,
the Company may cease its payments of Severance Pay without affecting its rights
under this Agreement or other remedies that may be available to it.


















3

--------------------------------------------------------------------------------





3.     Return of Property


On or before the Separation Date, you shall return to the Company all Company
property, including, without limitation, computer equipment, software, keys and
access cards, credit cards, files and any documents (including computerized data
and any copies made of any computerized data or software) containing information
concerning the Company, its business or its business relationships; provided,
however, you will be entitled to keep the mobile phone number 610-698-6936 and
contact information of anyone residing on your Company Outlook Contacts. The
Company will provide reasonable assistance necessary to transfer such contact
information to your personal phone. You also commit to deleting and finally
purging any duplicates of any other files or documents that may contain Company
information from any computer or other device that remains your property after
the Separation Date. In the event that you discover that you continue to retain
any such property following the Separation Date, you shall return it to the
Company immediately.
4.    Confidential Information


You understand and agree that you have been employed in a position of confidence
and trust and have had access to information concerning the Company that the
Company treats as confidential and the disclosure of which could negatively
affect the Company’s interests (“Confidential Information”). Confidential
Information includes, without limitation, confidential financial information;
business forecasts; and business plans, prospects and opportunities. You agree
that you shall not use or disclose any Confidential Information at any time
without the written consent of the Company.
5.    Noncompetition and Nonsolicitation


During the remainder of your employment with the Company and for eighteen (18)
months thereafter, you (i) shall not, directly or indirectly, whether as owner,
partner, shareholder, consultant, agent, employee, co-venturer or otherwise,
engage, participate, assist or invest in any Competing Business (as hereinafter
defined); and (ii) shall refrain from directly or indirectly employing,
attempting to employ, recruiting or otherwise soliciting any person currently
employed by the Company. You understand that the restrictions set forth in this
Section 5 are intended to protect the Company’s interest in its Confidential
Information and established employee and investor relationships and goodwill,
and agree that such restrictions are reasonable and appropriate for this
purpose. For purposes of this Agreement, the term “Competing Business” shall
mean a business conducted anywhere in the United States that is competitive with
the Company’s gaming real estate investment trust business, which currently
would be limited to VICI Properties and MGM Growth Properties. Without limiting
the foregoing, any business engaged in the acquisition, financing or ownership
of real property to be leased to gaming operators in “triple net” lease
arrangements shall be considered to be a Competing Business. For avoidance of
doubt, you may provide services for a gaming operator or a real estate
investment business which does not have any gaming tenants; however, you may not
assist a gaming operator to engage in a transaction with a Competing Business.
Notwithstanding the foregoing, you may own up to one percent (1%) of the
outstanding stock of a publicly held corporation which constitutes or is
affiliated with a Competing Business.


6.    Your Release of Claims/Company’s Representation


(a)    In consideration for, among other terms, the opportunity to receive the
Severance Payments, which you acknowledge include amounts in excess of what you
would otherwise be








4

--------------------------------------------------------------------------------





entitled, you voluntarily release and forever discharge the Company, its
affiliated and related entities, its and their respective predecessors,
successors and assigns, its and their respective employee benefit plans and
fiduciaries of such plans, and the current and former officers, directors,
shareholders, employees, attorneys, accountants and agents of each of the
foregoing in their official and personal capacities (collectively referred to as
the “Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Claims”) that, as of
the date when you sign this Agreement, you have, ever had, now claim to have or
ever claimed to have had against any or all of the Releasees. This release
includes, without limitation, all Claims:
•
relating to your employment by and termination of employment with the Company;

•
of wrongful discharge or violation of public policy;

•
of breach of contract;

•
of defamation or other torts;

•
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of discrimination or retaliation under the Age
Discrimination in Employment Act, the Americans with Disabilities Act, Title VII
of the Civil Rights Act of 1964, the Florida Civil Rights Act and the
Pennsylvania Human Relations Act);

•
under any other federal or state statute (including, without limitation, Claims
under the Florida Whistleblower Protection Act and the Pennsylvania
Whistleblower law);

•
for salary, bonuses, stock, stock options, vacation pay or any other
compensation or benefits; and

•
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;



provided, however, that this release shall not affect your rights under the
Company’s Section 401(k) plan, the Company’s Deferred Compensation Plan, your
rights under this Agreement, or any rights to indemnification or contribution,
pursuant to applicable law, the Company’s amended and restated articles of
incorporation or bylaws, or any applicable insurance policy that would be
available to you in the absence of this Agreement.
You acknowledge that your release of Claims includes the release of any Claims
based on the termination of your employment in accordance with this Agreement.
You agree not to accept damages of any nature, other equitable or legal remedies
for your own benefit or attorney’s fees or costs from any of the Releasees with
respect to any Claim released by this Agreement. As a material inducement to the
Company to enter into this Agreement, you represent that you have not assigned
any Claim to any third party.
(b)    The Company represents that it, through its executive officers and
directors, has no knowledge of any fact or circumstance which supports or gives
rise to a Claim or potential Claim against you.
7.    Non-Disparagement


You agree not to make any disparaging statements concerning the Company or any
of its affiliates, current or former officers, directors, shareholders,
employees or agents. You represent that during the period since the date of this
letter, you have not made any such disparaging statements. Each of the Company’s
current directors and executive officers shall not to make disparaging
statements concerning you during his or her tenure as a director or executive
officer, as applicable. The obligations of you and the Company under this
Section 7 shall not apply to statements in sworn testimony, statements required
by law or related disclosure obligations or statements within the scope of
Section 10 of this Agreement. For the avoidance of doubt, you may indicate in
response to inquiries regarding your separation that you were presented an early
retirement offer that you could not refuse, that you are viewing your tenure
with the Company as in the past, and that you are focused on the future.


5

--------------------------------------------------------------------------------





8.    Representations Concerning Affiliation with the Company and Activities for
the Company


You agree that after the Separation Date, you shall not represent that you are
employed by, engaged as a consultant for or in any other service relationship
(collectively, an “Affiliation”) with the Company or any of its affiliates. The
obligation includes ensuring that at all times after the Effective Date, as
defined below, your resume, CV, social media profiles and pages (including
without limitation any LinkedIn or Facebook profile), website, email signature
and business card shall not indicate that you have any Affiliation with the
Company or any affiliate. In addition, you agree that any statements that you
make in social media, in resumes and otherwise about your activities on behalf
of the Company and any affiliates shall be a reasonable and accurate summary.
9.    Future Cooperation


You agree to cooperate reasonably with the Company and all of its affiliates
(including its and their outside counsel) in connection with (i) the
contemplation, prosecution and defense of all phases of existing, past and
future litigation about which the Company believes you may have knowledge or
information; and (ii) responding to requests for information from regulatory
agencies or other governmental authorities (together “Cooperation Services”).
You further agree to make yourself available to provide Cooperation Services at
mutually convenient times during and outside of regular business hours as
reasonably deemed necessary by the Company’s counsel. The Company shall not
utilize this section to require you to make yourself available to an extent that
it would unreasonably interfere with full-time employment or other
responsibilities for which you are receiving compensation. Cooperation Services
include, without limitation, appearing without the necessity of a subpoena to
testify truthfully in any legal proceedings in which the Company or an affiliate
calls you as a witness. The Company shall reimburse you for any reasonable
travel expenses that you incur due to your performance of Cooperation Services
and, after receipt of appropriate documentation, shall be paid promptly.
10.    Protected Disclosures and Other Protected Actions


Nothing contained in this Agreement limits your ability to file a charge or
complaint with any federal, state or local governmental agency or commission (a
“Government Agency”). In addition, nothing contained in this Agreement limits
your ability to communicate with any Government Agency or otherwise participate
in any investigation or proceeding that may be conducted by any Government
Agency, including your ability to provide documents or other information,
without notice to the Company, nor does anything contained in this Agreement
apply to truthful testimony in litigation. If you file any charge or complaint
with any Government Agency and if the Government Agency pursues any claim on
your behalf, or if any other third party pursues any claim on your behalf, you
waive any right to monetary or other individualized relief (either individually
or as part of any collective or class action); provided that nothing in this
Agreement limits any right you may have to receive a whistleblower award or
bounty for information provided to the Securities and Exchange Commission. In
addition, for the avoidance of doubt, pursuant to the federal Defend Trade
Secrets Act of 2016, you shall not be held criminally or civilly liable under
any federal or state trade secret law or under this Agreement for the disclosure
of a trade secret that (a) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.






6

--------------------------------------------------------------------------------





11.    Other Provisions


(a)    Absence of Reliance. In signing this Agreement, you are not relying upon
any promises or representations made by anyone at or on behalf of the Company.


(b)    Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. If, moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, the parties intend that
the court shall limit or otherwise modify such provision to the extent necessary
to be enforceable under applicable law.


(c)    Waiver. No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by the waiving party. The failure of a party
to require the performance of any term or obligation of this Agreement, or the
waiver by a party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.


(d)    Jurisdiction. You and the Company hereby agree that the federal and state
courts of the Commonwealth of Pennsylvania shall have the exclusive jurisdiction
to consider any matters related to this Agreement, including without limitation
any claim of a violation of this Agreement. With respect to any such court
action, you submit to the jurisdiction of such courts and you acknowledge that
venue in such courts is proper.


(e)    Relief. You and the Company agree that it would be difficult to measure
any harm caused that might result from any breach by you of your promises set
forth in Sections 3, 4, 5, 7, 8 and 9 (the “Specified Sections”) or the
Company’s breach of Section 7. You and the Company further agree that money
damages may not be an inadequate remedy for any breach of any of the Specified
Sections. Accordingly, if you or the Company breach, or propose to breach, any
portion of the obligations under any of the Specified Sections, the Company and
you shall each be entitled, in addition to all other remedies you or it may
have, to an injunction or other appropriate equitable relief to restrain any
such breach, without showing or proving any actual damage and without the
necessity of posting a bond. If you or the Company prevails in any action to
enforce any of the Specified Sections, then the non-prevailing party also shall
be liable for reasonable attorney’s fees and costs incurred in enforcing any of
the Specified Sections.


(f)    Section 409A. You and the Company intend that this Agreement will be
administered in accordance with Section 409A of the Internal Revenue Code (the
“Code”). To the extent that any provision of this Agreement is ambiguous as to
its compliance with Section 409A of the Code, the provision shall be read in
such a manner so that all payments hereunder comply with Section 409A of the
Code. Each payment pursuant to this Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A‑2(b)(2). You
and the Company agree that this Agreement may be amended, as reasonably
requested by either party, and as may be necessary to fully comply with Section
409A of the Code and all related rules and regulations in order to preserve the
payments and benefits provided hereunder without additional cost to either
party. The Company makes no representation or warranty and shall have no
liability to you or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section
409A.




7

--------------------------------------------------------------------------------





(g)    Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the Commonwealth of Pennsylvania, without regard to
conflict of law principles. In the event of any dispute, this Agreement is
intended by the parties to be construed as a whole, to be interpreted in
accordance with its fair meaning, and not to be construed strictly for or
against either you or the Company or the “drafter” of all or any portion of this
Agreement.


(h)    Entire Agreement. This Agreement constitutes the entire agreement between
you and the Company. This Agreement supersedes any previous agreements or
understandings between you and the Company, except to the extent that other
agreements or obligations are expressly preserved in this Agreement.


(i)    Time for Consideration; Effective Date. You acknowledge that you have
knowingly and voluntarily entered into this Agreement and that the Company
advises you to consult with an attorney before signing this Agreement. You
understand and acknowledge that you have been given the opportunity to consider
this Agreement for twenty-one (21) days from your receipt of this Agreement
before signing it (the “Consideration Period”). To accept this Agreement, you
must return a signed original or a signed PDF copy of this Agreement so that it
is received by Brandon Moore (bmoore@glpropinc.com) at or before the expiration
of the Consideration Period. If you sign this Agreement before the end of the
Consideration Period, you acknowledge that such decision was entirely voluntary
and that you had the opportunity to consider this Agreement for the entire
Consideration Period. For the period of seven (7) days from the date when you
sign this Agreement, you have the right to revoke this Agreement by written
notice to Mr. Moore, provided that such notice is delivered so that it is
received at or before the expiration of the seven (7) day revocation period.
This Agreement shall not become effective or enforceable during the revocation
period. This Agreement shall become effective on the first business day
following the expiration of the revocation period (the “Effective Date”).


(j)    Counterparts. This Agreement may be executed in separate counterparts.
When both counterparts are signed, they shall be treated together as one and the
same document.
Please indicate your agreement to the terms of this Agreement by signing and
returning to Mr. Moore the original or a PDF copy of this letter within the time
period set forth above.
Sincerely,
GAMING AND LEISURE PROPERTIES, INC.


By:     /s/ Peter M. Carlino_____________     ____April 24,
2018________________________
Peter M. Carlino                 Date
Chairman & Chief Executive Officer




You are advised to consult with an attorney before signing this Agreement. This
is a legal document. Your signature will commit you to its terms. By signing
below, you acknowledge that you have carefully read and fully understand all of
the provisions of this Agreement and that you are knowingly and voluntarily
entering into this Agreement.


/s/ William J. Clifford_________ ____April 24, 2018_______________________
William J. Clifford             Date
 




8